C. Allen, J.
The defendant corporation appointed a committee to investigate certain bills presented by the plaintiff, without specially directing or authorizing them, by any vote or regulation of the corporation, to make their report in print; and, in the absence of any usage to that effect, there was no express or implied authority to the committee to make or circulate a report on a subject of this nature in print. Such an act cannot be said to have been done in the due course of their employment, there being nothing to show, or to raise any inference, that the corporation had any reason to expect or understand that it would be so done. The committee, however, made a report in print at a regular meeting, by placing on the secretary’s desk printed documents or reports, which were then freely taken from the desk by members present in the meeting, and which were libellous. In all this, there was nothing for which the corporation was responsible. It was only the individual acts of the committee, and of certain members. The omission of the secretary to prevent members from taking the reports from his desk was not sufficient, as matter of law, to put upon the corporation the responsibility ' for their circulation. All that the corporation did at that meeting in respect to the report was to vote to hold a special meeting to pass upon its adoption. At the next meeting, the corporation voted to adopt the report; but this was not a publication of it, and no fact is stated which shows that the corporation gave to the report any currency or circulation, or any sanction to its previous circulation. It is not as if the corporation, after adopting the report, had circulated it. Philadelphia, Wilmington, & Baltimore Railroad v. Quigley, 21 How. 202. New Brunswick & Canada Railway v. Conybeare, 9 H. L. Cas. 711, 725. Under these circumstances, there was no evidence of any publication of the libel by the defendant.
The court did not reach the question of privilege, having disposed of the case on the ground that there was no publication, and that question, therefore, is not to be considered here.
The plaintiff at the argument did not insist on his claim for damages for the vote by which the defendant assumed to expel him from membership. Judgment for the defendant.